UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                – against –                              AMENDED ORDER
ISSAK ALMALEH a/k/a “Issak Izrael,”                         17 Crim. 25 (ER)
and ANTOANETA IOTOVA,
                              Defendants.


RAMOS, D.J.:

         A competency hearing pursuant to 18 U.S.C. § 4241 is currently scheduled for

Friday, March 6, 2020 at 2:30 p.m. for both Almaleh and Iotova. �e hearing shall be

held in courtroom 318 of the �urgood Marshall United States Courthouse at 40

Centre Street. Not later than 3:00 p.m., March 5, 2020, the parties shall confer and

inform the Court, in writing: 1) whether they intend on calling witnesses, and, if so, the

expected duration of their testimonies; and 2) whether they intend on submitting for the

Court’s consideration in this hearing any of the previous evaluations or reports

concerning either defendant. Additionally, if the parties wish to put forth any written

submissions, they should be ﬁled not later than 9:30 a.m., March 6, 2020.


It is SO ORDERED.


Dated:    March 4, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
